Citation Nr: 1453454	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-15 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for residuals of pneumonia/bronchitis.

3.  Entitlement to service connection for a respiratory disorder, to include as a residual of pneumonia/bronchitis, asbestos exposure, and/or chemical exposure.

4.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for residuals of a right elbow and wrist injury.

5.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for residuals of a rib contusion.

6.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for residuals of dermatofibroma removal to the right leg.

7.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a right hip disorder.

8.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a left hip disorder.

9.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for residuals of inclusion cyst removal to the right side of the neck.

10.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for otitis media/externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1977 to May 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

Although the RO reopened and adjudicated the service connection issues concerning the pneumonia/bronchitis, right elbow and wrist injury, rib contusion, dermatofibroma removal to the right leg, right hip disorder, left hip disorder, and inclusion cyst removal to the right side of the neck on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  See Woehlaert v. Nicholson, 21 Vet. App. 456(2007); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has listed the issues as to these matters on the title page as whether new and material evidence was received to reopen the claims for service connection.

The issues of entitlement to service connection for a left wrist disorder and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2004 rating decision denied reopening service connection claims for residuals of pneumonia/bronchitis, residuals of a right elbow and wrist injury, residuals of rib contusion, residuals of dermatofibroma removal to the right leg, a right hip disorder, a left hip disorder, residuals of inclusion cyst removal to the right side of the neck, and otitis media/externa; the Veteran did not perfect his appeal of that decision subsequent to a January 2005 statement of the case.

2.  Evidence added to the record since the April 2004 rating decision raises a reasonable possibility of substantiating the service connection claim for residuals of pneumonia/bronchitis.

3.  Evidence added to the record since the April 2004 rating decision does not raise a reasonable possibility of substantiating the service connection claim for residuals of a right elbow and wrist injury, residuals of rib contusion, residuals of dermatofibroma removal to the right leg, a right hip disorder, a left hip disorder, residuals of inclusion cyst removal to the right side of the neck, or otitis media/externa.


CONCLUSIONS OF LAW

1.  New and material evidence was received, and the claim for entitlement to service connection for residuals of pneumonia/bronchitis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence was not received, and the claim for entitlement to service connection for residuals of a right elbow and wrist injury may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence was not received, and the claim for entitlement to service connection for residuals of rib contusion may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  New and material evidence was not received, and the claim for entitlement to service connection for residuals of dermatofibroma removal to the right leg may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

5.  New and material evidence was not received, and the claim for entitlement to service connection for a right hip disorder may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

6.  New and material evidence was not received, and the claim for entitlement to service connection for a left hip disorder may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

7.  New and material evidence was not received, and the claim for entitlement to service connection for residuals of inclusion cyst removal to the right side of the neck may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

8.  New and material evidence was not received, and the claim for entitlement to service connection for otitis media/externa may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in August 2010.

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements and testimony in support of the claims.  The Board finds there is no evidence of any additional existing pertinent records as to the issues addressed in this decision.  Further attempts to obtain additional evidence as to these matters would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  This duty, however, applies to claims to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(C)(iii).  

As indicated above, the Veteran was afforded a personal hearing.  The record reflects that the issues on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  The bases of the prior final denial of his claims were discussed.  The record was even held open to provide him the opportunity to submit/identify evidence relevant to his appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

An April 2004 rating decision denied reopening service connection claims for residuals of pneumonia/bronchitis, residuals of a right elbow and wrist injury, residuals of rib contusion, residuals of dermatofibroma removal to the right leg, a right hip disorder, a left hip disorder, residuals of inclusion cyst removal to the right side of the neck, and otitis media/externa.  The Veteran was notified of the decision and submitted notice of disagreement, but did not perfect his appeal of that decision subsequent to the issuance of a January 2005 statement of the case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  

Service connection was initially denied for those disorders in a February 2002 rating decision.  That decision, in essence, noted the Veteran had received treatment in service for pneumonia/bronchitis, a right elbow and wrist injury, rib contusion, dermatofibroma removal to the right leg, a hip disorder, inclusion cyst removal to the right side of the neck, and otitis media/externa, but that a VA examination in December 2001 revealed the disorders had resolved.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  

The evidence added to the record since April 2004 includes VA treatment and examination reports and the Veteran's statements and testimony in support of the claims.  Additional lay statements were also received in December 2011 from fellow servicemen and a long-time acquaintance; however, those statements provided no specific reference to the issues on appeal.  A November 2010 VA examination report noted the Veteran had a positive history of dyspnea on moderate exertion and a history of asbestos exposure.  The available records include no evidence of diagnoses or treatment for residuals of a right elbow and wrist injury, residuals of rib contusion, residuals of dermatofibroma removal to the right leg, a right hip disorder, a left hip disorder, residuals of inclusion cyst removal to the right side of the neck, or otitis media/externa.  At his January 2013 hearing the Veteran asserted that he had disabilities as a result of the rigors of his military service, but reported that he had received no specific treatment for these disorders.

The Board finds that the evidence received as to the service connection claim for residuals of pneumonia/bronchitis is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence includes the report of a November 2010 VA examination demonstrating a history of dyspnea and asbestos exposure not previously of record that may reasonably result in substantiation of the claim.  Therefore, the claim as to this matter must be reopened. 

The Board finds that the evidence received since the April 2004 rating decision does not raise a reasonable possibility of substantiating the claims for residuals of a right elbow and wrist injury, residuals of rib contusion, residuals of dermatofibroma removal to the right leg, a right hip disorder, a left hip disorder, residuals of inclusion cyst removal to the right side of the neck, and otitis media/externa.  The evidence added to the record is essentially cumulative of the evidence previously considered and there is no indication that the newly obtained evidence could, if the claim were reopened, reasonably result in substantiation of the claims.  There is no new evidence demonstrating the Veteran has any present, unresolved disabilities as a result of these disorders nor for any associated disorders for which he received treatment in service.  Therefore, these claims for entitlement to service connection may not be reopened.

ORDER

The application to reopen a claim for entitlement to service connection for residuals of pneumonia/bronchitis is granted.

The application to reopen a claim for entitlement to service connection for residuals of a right elbow and wrist injury is denied.

The application to reopen a claim for entitlement to service connection for residuals of a rib contusion is denied.

The application to reopen a claim for entitlement to service connection for residuals of dermatofibroma removal to the right leg is denied.

The application to reopen a claim for entitlement to service connection for a right hip disorder is denied.

The application to reopen a claim for entitlement to service connection for a left hip disorder is denied.

The application to reopen a claim for entitlement to service connection for residuals of inclusion cyst removal to the right side of the neck is denied.

The application to reopen a claim for entitlement to service connection for otitis media/externa is denied.


REMAND

Additional development is required of the left wrist and respiratory disorder issues remaining on appeal.  VA treatment records show that an April 2010 electromyography (EMG) report noted the Veteran had significant pain in the extensor compartment of the left forearm with pain in extending the wrist, and that he may have soft tissue inflammation in the medial aspect with compressive symptoms.  An orthopedic evaluation was recommended for management of the extensor compartment problem, but was apparently not conducted.  Service connection was subsequently established for left elbow epicondylitis with degenerative joint disease manifested by olecron spurring in a May 2012 rating decision.  Therefore, the Board finds that a VA orthopedic examination is required to address whether a left wrist disability exists as a result of active service, to include as secondary to a service-connected left elbow disability.

As to the service connection claim for a respiratory disorder, the Board notes that a November 2010 VA examination revealed the Veteran had a positive history of dyspnea on moderate exertion and a history of asbestos exposure.  Although the November 2010 VA examiner found there was no presently identifiable sequela to the asbestos exposure, an etiology opinion was not provided addressing the Veteran's dyspnea.  The Veteran has also reported having had other chemical exposure during service in his combat-related duties and training with explosives.  Records show he was treated in service for pneumonia and bronchitis.  Therefore, a VA examination as to this matter is also required.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds the Veteran should be afforded VA examinations.  Prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any relevant unobtained treatment records with the claims file.  All records obtained should be associated with the claims file.

2.  Schedule the Veteran for a VA orthopedic examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has a present left wrist disability as a result of active service, to include as secondary to a service-connected left elbow disability.  The examiner should address the relevant evidence of record.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Schedule the Veteran for an appropriate VA examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has a present respiratory disorder, to include as a residual of pneumonia/bronchitis, asbestos exposure, and/or chemical exposure.  The examiner should address the relevant evidence of record.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


